                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLOM DA

                       CaseN o.9:l7-cv-8lz6l-D im itrouleasN aûhewm an

A ll-Tag Cop .,
                                                               FILED BY                  D.C .
                      Plaintiff,                                           1     .
VS.
                                                                      02I 2,
                                                                           S 2219
CheckpointSystem s,Inc.,                                              ANGELA E.NOBLE
                                                                     CLERK U S DIST.CX
                                                                     s.o.oF/L.
                                                                             :.-w.p.B.
                      Defendant.
                                                     /

      O R DER G R AN TIN G D EFEN DA NT CH EC K PO IN T'S M O TIO N T O ST RIK E TH E
    SUPPLEM ENTAL REPORT OF DR.GRAEM E HUNTER fDE 236/2391AND M OTION
    TO STRIKE THE SUPPLEM ENTAL REPORT OF PATRICK O 'LEARY IDE 237/2401

         TH IS CA U SE isbefore the Courton two m otionsûled by D efendantCheckpointSystem s,

Inc.Both relate to the supplem entalreports oftwo ofPlaintiff A ll-Tag Corp.'s expertw itnesses,

Dr.Graeme Hunter and Patrick O'Leary.The first(DE 236/239)seeksto'strike Dr.Hunter's
supplementalreport(thefll-lunterM otiontoStrike''),andthesecond (DE 237/2404seekstostrike
M r.O'Leary'ssupplementalreport(theçto'lwearyM otiontoStrike').Thesematterswerereferred
to the tmdersigned by United StatesDistrictJudge W illiam P.Dimitrouleas.(DE 51j.Plaintiff
respondedtoDefendant'smotionson October1and2,2019.(DE 245/254,246/2561.Defendant
repliedtoPlaintiff'sresponseson October7,2019.gDE 268/272,269/2734.Thus,thismatterisripe
.




forreview .Forthe reasons setforth below ,the CourtGR AN TS both m otionsto strike.

                                          1.B ackground

         The history and current procedural posture of this case is im portant to the Court's

determ ination ofthe tw o pending m otions.This case w as filed on N ovem ber 17,2017,alm osttw o

yearsago.(DE 1).OnM ay4,2018,theCourtenteredaschedulingordersettingthetrialperiodin
thiscaseforJanuary6,2020,withadiscoverycutoffdateofSeptember6,2019.(DE 43).OnApril
4,2019,theCourtenteredanorder(DE 104)settingthefollowingexpertdisclosuredeadlines:
             Plaintiff'sExpertReportandDisclosures         Jtme21,2019
             D efendant'sExpertReportand Disclosures       Jtm e 22,2019
             R ebuttalExpertReports                        A ugpst5,2019
             ExpertD iscovery Cutoff                       Septem ber 11,2019

      On M ay 18,2018,the Courtam ended itspriorscheduling order,keeping the sam e trialdate

andpre-trialschedule,butincludinganotationtoreflectthecorrectpaired magistratejudge.(DE
51j.On June 5,2019,the Courtextended the discovery cut-off9om September 11,2019,to
September18,2019.gDE 1644.Thereafter,thepartiesagreedto,andtheCourtadoptedandordered
(DE 1671,thefollowingamendedexpertdisclosuredeadlines:
            Affirm ative ExpertR eports                      July 17,2019
            Com pletion ofD epositions ofA 11Experts         August9,2019 ,
            RebuttalExpertReports                            August23,2019
            Com pletion ofD epositionsofRebuttalExperts      Septem ber 18,2019
            Factand ExpertD iscovery Cutoff                  Septem ber 18,2019

      Thus, it is im portant to the CoM 's determ ination of the parties' tw o pending m otions

adclressed in this Order that the expertdiscovery deadlines have passed,discovery is closed,

substantive pre-trialmotionsare due October 11,2019,Daubertmotionsare due 60 daysbefore

thestal'
       tofthetrial'stwo-weekperiod,andthetrialperiodbeginsJanuary6,2020.gDE 511.
      Further, thiscasehasbeen ext
                                 hrem ely and unnecessarily litigious,especially in thediscovery

phase.Theparties(andcertainnon-partiesfrom whom discoverywassought)havefiledcountless
discovery m otions,responses,and replies,m any underseal.TheCourt,in an effortto gettheparties

to cooperate,has required the parties to file numerousjointnotices regarding the ntlmerous
discovery disputes.To keep thiscase on track,thetmdersigned hasheld lengthy discovery headngs

onNovember30,2018(DE 734,M ay6,2019 (DE 131q,M ay15,2019(DE 1441,Jtme6,2019(DE
1651,August23,2019 (DE 200j,andSeptember23,2019(DE 2324.
      N ot cotmting this Order,the Courthas had to enter no less than 13 substantive discovery

orders(DES75,104,122,132,134,143,147,164,166,167,168,263,and265j,andnolessthan
34procedural'discoveryorders(DES65,68,99,100,107,109,i11,115,119,129,137,138,148,


                                              2
155,156,160,190,192,194,198,204,2J0,219,221,225,226,238,243,251,252,253,260,261,

and264).
       These are the parties'third and fourth m otionsto strike.See D Es 216,205-1/223,237/239,

and 236/240.On October7,2019,the Cotu'tgranted in partand denied in pal'ta m otion to strike by

D efendant Checkpoint concem ing D r. Hunter's rebuttal report, finding that Section IV of llis

rebuttalreportcontained affinnative opinionsproduced wellpastthe afsrmative expertreport

deadline,and denied a second m otion to strike Plaintiff A ll-Tag's am ended Rule 26 disclosures.

(DES263and265j.DespitethispriorCourtorderregardingDr.Hunter'stestimony,theCourtfinds
itself having to yetagain w ade into a discovery dispute aboutone ofD r.H tm ter's expertreports,

excepttllis tim e accom panied by a dispute concem ing M r.O 'Leary's supplem entalexpertreport.

       W ith thisbackground in m ind,the Courtnow turnsto the tw o pending m otions to strike.

                         ll.DisputesU nderlying Each M otion to Strike

       Regarding Dr.Htmter'ssupplementalreport,DefendantarguestheCoul'tshould strikeitas

it(1)containsnew,affirmativeopinionsand (2)improperly rebutstherebuttalreportofoneof
Defendant'sexpertwitnesses,Dr.CelesteSaravia.Inresponse,Plaintiffcontends(1)Dr.Hunter
wasperm itted to supplem enthisinitialreportbased on new inform ation obtained through discovery

afterhisinitialreportwasservedonJuly 17,2019and(2),relyingonFed.R.Civ.P.26(e)(2),that
hisSeptem ber18,2019,supplem entalreportwastimelybecause itwasactually noteven dueuntil

30 daysbefore trial(which would be December 6,2019),ratherthan by the July 17,2019,
aftirm ative expertreportdeadline orthe August23,2019,rebuttalreportdeadline.

       Ttm ling to M r. O 'Leary's supplem ental report, D efendant Checkpoint argues it (Gis

untetheredinanywayto''hisinitialexpertreport,tsandisthusaprejudiciallylatenew aftirmative
opinionl.j''(DE 237,p.3).PlaintiffAll--fag repeatsmuch ofthe same argtunents itmakesin
response to the H tmter M otion to Strike.M r. O 'Leary's supplem ental report is not im proper,
Plaintiffargues,because it(Gcitesm aterialand inform ation thatw as only available to M r.O 'Leary

ajterhisinitialreportwasfiled''onJuly17,2019.(DE 245,p.4)(emphasisinoriginal).
                                            111.A nalysis

                                  a.HunterM otiontoStrike(DE 236/2391
       D r.Hunter'spurported supplem entalreportisa clearviolation ofthe Court'sJtm e 7,2019,

Order(DE 167jamending theexpertdiscovery deadlinein tlliscase.ThatOrder,which merely
approved and m ade officialthe parties'own agreem ent,required the parties to serve each other

with their initialaffirmative expertreportsby July 17,2019,and theirrebuttalreports by A ugust

23,2019.fJ.atp.2.The parties w ere then perm itted to depose each other's rebuttalexperts by the

close ofthe discovery on Septem ber 18,2019.f#.Sim ple enough.

       But notfor Plaintiff.Instead,Plaintiff first atlem pted to im properly sneak an affinuative

expertopinion into D r.H tm ter's rebuttalreport.See D E 263.The Courtordered that affinuative

opinionstricken onOctober7,2019.fJ.Thatshouldhavebeentheendofthem atter.N ow,Plaintiff,

inviolationoftheCourt'sJune7,2019,OrdergDE 1671,insertstheexactsameaffinuativeopinion
theCourtorderedstrickeninitspriorOrder(DE 2632intoanew tGsupplemental''reportfiledwell
aftereitherthe July 17,2019,affirmative expertreportdepdline orthe August23,2019,rebuttal

expertrepol'tdeadline.

       UnderFed.R.Civ.P.26(e),partiesmustsupplementanexpert'sreportf'inatimelymarmer
iftheparty learnsthatin som em aterialaspectthe disclosure ofresponse isincom pleteorincorrect''

and the additionalor corrective infonnation m ust tinot Otherwise been m ade know n to the other

partiesduringthediscoveryprocessorinwritingE.q''Thisdoesnotmean,however,thatpartiescan
belatedly add new opinions oruntim ely rebuttalopinionsunderthe guise ofsupplem entalreports.

       (GBecause the expertw itness discovery rules are designed to allow both sides in a case to

preparetheircasesadequately and to preventsup rise ...com pliance w ith the requirem entsofRule




                                                4
26isnotmerelyaspirational.''Cooperv.SouthernCo.,390F.3d695,728(11thCir.2004)(internal
citationsomitted).Fed.R.Civ.P.37(c)(1)instructsthatwhere1$apartyfailstoprovideinformation
. . .
        asrequiredby Rule26(a)or(e),theparty isnotallowedtousethatinformation orwitness...
unlessthefailurewassubstantiallyjustifiedorharmless.''See,e.g.,Potishv.R.J ReynoldsTobacco
Co.,9:15-cv-81171,2017W L 5952892,at*2-4(S.D.Fla.Nov.30,2017);Managed CareSols.,
Inc.v.EssentHealthcare,Inc.,09-cv-60351,2010W L 1837724,at*3 (S.D.Fla.M ay 3,2010).
Theburden ofshowingthatafailureto discloseorcomplywassubstantiallyjustifiedorharmless
ison thenon-disclosingparty.M itchellv.Ford Motor Co.,318Fed.Appx.821,824 (11th Cir.
2009).Exclusionisalsoan appropriateremedyunderFed.R.Civ.P.16(b),which authorizesthe
courtto controland expedite pretrialdiscovery through a scheduling orderand givesthe courtbroad

discretion to preserve the integrity and purpose of a pretrial order, including the exclusion of

evidence.Companhia Energetic Potiguarv.CaterpillarInc.,N o.14-cv-24277,2016 W L 3102225,

at*5(S.D.Fla.June2,2016).
           Courts have broad discretion to exclude tmtim ely-disclosed expert reports, even ones
                                   1

designated asSGsupplem ental''reports.1d.;see also,e.g.,Cook v.RoyalCaribbean Cruises,N o.11-

cv-20732,2012W L2319089(S.D.Fla.June15,2012);GoodbysCreek,LLC v.ArchIns.Co.,No.
7-cv-0947,2009 W L 1139575,at*2 (M .D.Fla.Apr.27,2009).PartiesthuscarmotabuseRule
26(e)anduse asupplementalreportto tçmerely bolsteradefectiveorproblematicexpertwitness
report.''CaterpillarInc.,2016W L 3102225,at*6.Rule26(e)(iisnotadevicetoallow aparty's
expertto engage in additionalw ork,or to armulopinions oroffer new onesto perfecta litigating

strategy.''Cochranv,TheBrinkmann Corp.,No.8-cv-1790,2009W L 4823858,at*5 (N.D.Ga.
Dec.9,2009),aff'd by,381Fed.Appx.968 (11th Cir.2020).The only pupose ofRule 26(e)
supplem entation is çlfor the narrow purpose ofcorrecting inaccuracies oradding inform ation that
                                                         .




w as notavailable atthe tim e ofthe initialreport.''Potish,2017 W L 5952892,at*3.
        The Court's decision in Potish is instructive here.There,the Courtordered the parties to

file their expertdisclosures by Septem ber 26,2017.1d.N evertheless,the plaintiff w aited until

N ovem ber 13,2017,to file the supplem entalreportof one ofits witnesses.1d.Thatsupplem ental

reportStsignificantly changed from a generic opinion regarding the tobacco industry to one w hich

applied directly to the decedent''plaintiffw as representing.f#.at4.Thus,the Courtfound thatthe

expert's additions in his supplementalre
                                       'port'twere notto correctany existing infonuation, but

ratherto bolsterthe existing opinion and includeim perm issibleopinionsafterthe expertdisclostlres

deadline.''1d

        The Courthasvery carefully reviewed both Dr.Hunter'sinitialaffirm ativereportand llis

PUTPorted (Gsupplem ental''reportand concludesthatD r.Hunter'sItsupplem ental''reportis a direct

and untim ely rebuttalto the rebuttalreportofD efendantCheckpoint's expertwitnessD r.Saravia,

not a m ere supplem entation ofhis prior report.lLike the çssupplem ental''reportstnzck in Potish,

D r.H unter's tdsupplem ental''reportw as Sinot to correct any existing intbrm ation, but rather to

bolster the existing opinion and include im perm issible opinions after the expert disclosures

deadline.''1d.

        H aving concluded D r. H unter's Sûsupplem ental'' report w as tm tim ely, the Court m ust

considerwhatremedytoimpose.PlaintiffAll-Tagarguesitwassubstantiallyjustifiedin thinking
itcouldsupplementitsekpertreportsatsuchalatedatebecauseFed.R.Civ.P.26(e)(2)provides
thata party'ssupplem entsiûm ustbedisclosed by the tim e theparty'spretrialdisclosuresunderRule

26(a)(3) are due.''Thus,under Rule 26(a)(3),which instnlcts that (tfulnless the courtorders
othenvise,thesedisclojuresmustbem adeatleast30 daysbeforetrialy''Plaintiffcontendsitcould



i 80th Dr. Hunter's initialaffirm ative reportand his (tsupplem ental''reportwere filed under sealin supportof
D efendant'sm otion.See DE 239-2,239-3.ln lightoftheirsealed status,theCourtw illnotgo into detailaboutthe
differencesbetweenDr.Hunter'saffirm ativereportandhisttsupplem ental''report.N onetheless,even acursoryreview
ofthe repol'
           tsm akes itabundantly clearthatD r.Hunter's fssupplemental''repol'tcontainsnum erousuntim ely rebuttal
opinionsdirectlyattackingD r.Saravia'srebuttalreport.


                                                       6
supplem ent its çxpert reports until 30 days before trial in this m atter. Plaintiff's position is

m isguided and w rong.

       PlaintiffandDefendantspecificallyagreedto,andtheCourtorderedandadopted(DE 1671,
specific expertdiscovery deadlines.The parties did notpropose or agree to,and the Court's Order

never pennitted,a Ctstlr-rebuttal''date.The last date for producing a rebuttal expert reportw as

August9,2019 gDE 1671,andyetboth ofPlaintiff'sexperts'supplementalreportswereproduced
on the evening of Septem ber 18,2019,the very lastday ofdiscovery.Plaintiff's attem ptto rem ite

thehistory ofthiscase,disregard itsagreed-to and Court-imposed expertdisclosure deadlines,and

then argueDr.Htmter'sttsupplemental''reportwysnotdueuntil30daysbeforetheJanuary 6,2020,
trialdate(thatis,December6,2019)isflatlyrejected.zNorisPlaintiff'sen'orhnnnless.Discovery
in thiscase hasclosed.Ifthis Courtw ereto pennitPlaintiffto rely upon itsuntim ely supplem ental

expertreport,then itw ould have to 1etDefendantengage in furtherw ork and discovery to allow its

expertto respond,thereby stalling and delaying thiscase.Thiscase hasbeen pending foralm ost

tw o years.Itis tim e for the discovery and expertdisclosure stage ofthis case to be closed so the

Courtcan focus on substantive m otions and trial.

       Thisisthe secondtim ePlaintiffA ll-Taghastried to sneak in D r.H tmter'saffnnative expert

opinion bylabelingitsom ethingitisnot.Therequltisthesam e.Dr.Hunter's(Gsupplem ental''report

served on September 18,2019,ishereby stricken.Plaintiffmay notrely upon orotherwise use,

either directly orindirectly,the Supplem entalExpertR eportofGraem e H unter,PIA.D .atany point

in thiscase,including in dispositivem otions,responses,or attrial.




2Plaintiffsargumentthatitcouldproduceitssupplementalexpertreport30daysbeforetriàlrunscountertotheCourt's
AmendedSchedulingOrderEDE 511,whichrequiresal1Daubertmotionstobefiled60daysbeforecalendarcall,that
is,on orbeforeNovem ber3,20l9.Plaintiff'sm isguided argumentwouldm eanthatthepartiescouldfilesupplemental
expel'treportsaperthedeadlineforGlingDaubertmotions.Thisargumentdefieslogicand commonsenseandis
rejected.


                                                   7
                                    b.O'Leary M otion to S'
                                                          trike rDE 237/2401

       ThefactsunderlyingtheO'LearyM otiontoStrike(DE 237/240)arelargelythesameand,
thus, so is the result. M r. O 'Leary's (çsupplem ental'' report contains untim ely and im proper

affirmativeopinionsinviolationoftheCourt'spriorOrder(DE 1674andwillbestricken.
       Asstatedabove,Rule26(e)(tijn0tadevicetoallow aparty'sexperttoengageinadditional
w ork,orto annulopinions or offer new onesto perfecta litigating strategy.''Cochran,2009 W L

4823858,at*5.Theonly purpose ofRule26(e)supplementation isSsforthenanow purposeof
correcting inaccuraciesoradding inform ation thatw >snotavailable atthetim e oftheinitialreport.''

Potish,2017 W L 5952892,at*3.M r.O 'Leary's supplem entalreportw entfarbeyond thattsnarrow

PY9 CS0.''

       The Courthasvery carefully reviewed both ofM r.O'Leary's expertreports.The Court

need notgo into detailregarding the differences between M .
                                                          1..O 'Leary's initialaffirm ative expert

report and his new so-called tisupplem ental''report.A sim ple com parison of the two reports is

enough.SM r. O 'Leary'sinitialàffirm ative expertreportw asserved on July 17,2019 and generally

opined on D efendantCheckpoint's alleged false advertising alzd m arketing.H is çssupplem ental''

report,by contrast,w as sezved on Septem bez18,2019,and offers a hostofeithernew ,affirm ative

opinionsoropinionsm eantto rebutthose ofDr.Saravia.

        W ith respectto M r.O 'Leary'sdûsupplem ental''report,PlaintiffA ll-Tag repeatsm uch ofthe

same substantialjustification and harmlessness arglimentsthatitmade regarding Dr.Htmter's
sim ilarly untim ely and im properdçsupplem ental''report.Plaintiffand Defendantspecifically agreed

to,andtheCourtorderedandadopted (DE 1671,specificexpertdiscovery deadlines.lfPlaintiff
needed m ore tim e to produce its expertopinions,itshould have soughtrelieffrom those deadlines



3 Both M r.O'Leary's initialaffirm ative reportand his ç<supplemental''reportwere filed undersealin supportof
D efendant'sm otion.See DE 239-2,239-3.In lightoftheirsealed status,theCourtw illnotgo into detailaboutthe
differences between M r.O'Leary'saftsrm ative reportand histfsupplem ental''report.
(deadlines itagreed to)from the Court.ltdid not.lnstead,Plaintiff tried to squeeze in new
affinnative and rebuttal opinions m asked as tdsupplem ental''reports in direct violation of its

agreementwithDefendantandthisCourt'spriorOrder(DE 1674.
       M.
        1..O 'Leary's çtsupplem entalreport''served on Septem ber 18,2019, is hereby stricken.

Plaintiffm ay notrely upon orotherwise use,eitherdirectly orindirectly,the Supplem entalExpert

ReportofPatrick O'Leary atany pointinthiscase,includingin dispositivem otions,responses,or

attrial.

                                         lV .C onclusion

       Based on the foregoing,itis hereby O R DER ED that:

       1. D efendant Checkpoint's M otion to Strike Untim ely tçsupplem entalExpertReportof

           GraemeHunter,Ph.D.''Served September18,2019 (DE 236/2394isGRANTED,as
           follow s:

              The Supplem entalExpertReportofGraem e H tm ter,Ph.D .isstricken.Plaintiffm ay

              notrely upon orotherwiseuse,eitherdirectly orindirectly,the Supplem entalExpert

              R eportof Graem e H unter,PIA.D .at any point in this case,including in dispositive

              m otions,responses,orattrial.

           Defendant Checkpoint's M otion to Strike U ntim ely dçsupplem ental ExpertReportof

           PatrickO'Leary''ServedSeptember18,2019gDE 237/2404isGRANTED,asfollows:
              The Supplem entalReportofPatrick O 'Leary is stricken.Plaintiffm ay notrely upon

              or otherwise use,either directly or indirectly,the Supplem entalExpertReportof

              Patrick O 'Leary at any point in this case, including in dispositive m otions,

              responses,or attrial.




                                               9
     DO E and ORDERED in chambersatW estPalm Beach,Palm Beach County,Florida,

this 1 zayofoctober,2019.
                                                .   J#.-*-
                                              W ILLIAM M AT 11EW *
                                              United StatesM agistrateJudge
